DETAILED ACTION
Applicant’s amendments to the claims, filed on 4/19/2021, were received. Claim 1 was amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in prior Office actions.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner –Initiated Interview
	The Examiner left voice messages for Mr. Thomas Wolski on 5/10/2021 and 5/12/2021 to discuss preparing the application for allowance. No reply to the voice messages was received.

Election/Restrictions
Claims 13 and 15-20 (as being dependent upon claim 13) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Although it is recognized that the Applicant is permitted to be his or her own lexicographer, it is apparent from Applicant’s specification that independent claim 13 is drawn to a vapor deposition coater (74) rather than the nanoparticle coater (44, 64) originally-presented in independent claim 1 (Spec., para 0058-0066; Drawings, Figs. 4 
Since applicant has previously received an action on the merits for the claims filed on 12/14/2015 drawn to the originally-presented invention of claim 1, the originally-presented invention of claim 1 has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13 and 15-20 (as being dependent upon claim 13) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
Claim limitation “nanoparticle source for depositing nanoparticles” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source” coupled with functional language “depositing nanoparticles” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “source” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover “a nanoparticle container or vaporizer” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., 0038-0039).

	
carrier fluid source for depositing nanoparticles” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source” coupled with functional language “depositing nanoparticles” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “source” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover “a gas supplier” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0041).

Claim Rejections - 35 USC § 112
The previous rejection under 35 U.S.C. 112(b) is withdrawn since claim 1 has been amended.

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11014118 (Application No.14/967,953). 
Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 of U.S. Patent No. 11014118 recites every structural feature of instant claim 1. A generic claim cannot be allowed to an applicant if In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960).  See MPEP 2131.02.
Upon review, the limitations “a first combustion slot located upstream from the nanoparticle slot” and “the second flame is configured to heat the surface of the glass ribbon to smooth over the surface of the glass ribbon after deposition of the nanoparticles” in patent claim 1 correspond to “the nanoparticle discharge slot is located between the first combustion slot and the second combustion slot” and “the second combustion slot is configured to direct a second flame onto the glass ribbon at a location downstream from the nanoparticle slot” in instant claim 1 since merely different wording has been used to describe the same structural arrangement.
	Thus, it is clear that all the elements of instant claim 1 are to be found in patent claim 1 USP 11014118 (as instant claim 1 fully encompasses patent claim 1).  The difference between instant claim 1 and patent claim 1 lies in the fact that patent claim 1 includes many more elements and is much more specific. Therefore, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of instant claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11014118 (Application No.14/967,953) in view of McLean (US 20090304941, already of record).
Patent claim 20 discloses every structural feature of instant claim 1 except for “the nanoparticle discharge slot is located between the first combustion slot and the second combustion slot” and “the second combustion slot is configured to direct a second flame onto the glass ribbon at a location downstream from the nanoparticle slot”.
However, McLean teaches a nanoparticle coater comprising a nanoparticle discharge slot (206) located between a first combustion slot (202a) and a second combustion slot (202b) and configured for depositing nanoparticles onto glass (para 0009, 0011; 0030-0031; see for example Fig. 2), wherein the first combustion slot (202a) is capable of directing a flame onto the glass at a location upstream from the nanoparticle discharge slot (206) (see para 0009; see for example Fig. 2), wherein the second combustion slot (202b) is capable of directing a flame onto the glass at a location downstream from the nanoparticle discharge slot (206) (see para 0009; see for example Fig. 2), for the benefit of forming a precursor reaction zone therebetween (para 0027). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dispose the nanoparticle discharge slot between the first and second combustion slots in the invention of patent claim 20, as taught by McLean, for the benefit of forming a precursor reaction zone therebetween.



Claim Rejections - 35 USC § 103
	The previous rejections under 35 U.S.C. 103 are withdrawn since independent claim 1 was amended.
The cited prior art of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claim 1, arranging the nanoparticle coater with the claimed features in a float bath. Although some of the claimed features of Applicant’s nanoparticle coater may be independently known, the cited prior art of record does not disclose any teaching or motivation to provide the claimed coating device in a float bath, as explicitly recited in independent claim 1. 
McLean (US 20090304941) discloses a deposition device comprising some structural features of Applicant’s claimed nanoparticle coater. Although McLean discloses coating a glass substrate, the prior art teaches neither combining the deposition device with a float bath coating system nor disposing the deposition device in a float bath that performs a float glass process.
Hayashi (USP 4520756) also discloses a spraying apparatus comprising some features of Applicant’s claimed nanoparticle coater (see for example Fig. 6). However, Hayashi teaches the spraying apparatus for repairing wear of metal articles (see Abstract, and thus the ordinary artisan would neither find it obvious to arrange the spraying apparatus of Hayashi with a float bath coating system nor dispose the spraying apparatus of Hayashi in a float bath that performs a float glass process.
Applicant’s invention recited in independent claim 1 is further considered patentably distinct from the cited prior art of record since Applicant’s specification 

Response to Arguments
	Applicant asserts on Pg. 5 of Remarks that withdrawn claims 13 and 15-20 are allowable since they depend from and further limit base independent claim 1.

In response to Applicant’s arguments, the Examiner respectfully disagrees. As mentioned above, it is apparent from Applicant’s specification that independent claim 13 is drawn to a vapor deposition coater (74) rather than the nanoparticle coater (44, 64) originally-presented in independent claim 1 (Spec., para 0058-0066; Drawings, Figs. 4 and 5). Thus, independent claim 13 is deemed drawn to an embodiment that is independent and distinct from the originally-presented nanoparticle coater (44, 64).
Since claim 13 is drawn to vapor deposition coater (74) rather than the claimed nanoparticle coater (44, 64), it does not further limit the nanoparticle coater recited in independent claim 1 and would be subject to rejection under 35 U.S.C. 112(d). Additionally, the limitations recited in claims 15-20 are previously incorporated in independent claim 1 and would be subject to rejection under 35 U.S.C. 112(d).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717